Bigelow, C. J.
We can see no error in these instructions. They were certainly sufficiently favorable to the defendant. The case was left to the jury in such way that they must have found that neither the fault of the child nor of the mother, who had him in charge, contributed in any degree to cause the dog to attack the plaintiff. The child was not blameworthy or careless, if he conducted himself towards the animal as a person of that age would ordinarily act under similar circumstances. The law requires no higher degree of care from a child than may be reasonably expected, in view of his age and the situation in which he is placed. Wright v. Malden & Melrose Railroad, ante, 283. An owner of a dog cannot exempt himself from the liability imposed by statute in case of injury inflicted on a child, because it appears that the child did not act with the discretion and judgment of a person of mature years. The purpose of the statute in affixing a heavy penalty in case of such injuries is to protect all persons, whatever may be their age or condition, who, through no fault of their own, are exposed to attacks from dogs, and to induce their owners and keepers to hold them under proper restraint and control.
The instructions as to the duty and responsibility of the mother for the care of her child, and as to her negligence or fault being sufficient ground to prevent a recovery by the plaintiff, were in conformity with the recent decisions of this court. Holly v. Boston Gas Light Co. 8 Gray, 183. Wright v. Malden & Melrose Railroad, ubi supra.
*434The award was no bar to this action. The submission did not cover the present cause of action, but only the father’s claim for damages occasioned by the injury to the child and the expenses incurred in consequence thereof.

Exceptions overruled.